DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GEORGE WALTERS,
                             Appellant,

                                     v.

              HSBC BANK USA, NATIONAL ASSOCIATION,
                             Appellee.

                               No. 4D18-166

                              [October 3, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE15-
002286-11.

  George Walters, Tamarac, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ. concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.